DETAILED ACTION
This communication is a notice of allowance on the merits on patent application 16934236, attorney docket TSMCP790USB, claims Priority from Provisional Application 62527225, filed 06/30/2017 assigned to Taiwan Semiconductor Manufacturing Co., LTD. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-10 and 12-21 are pending and are considered below. 

Response to Arguments
Applicant has amended claim 1 with the novel feature from claim 3 identified in the previous office action, and correctly argues that the amendment makes claim 1 and its dependents allowable.  Applicant has amended claim 3 to overcome the drawing objection, which is withdrawn.  
Applicant has amended claim 9 with the novel feature from claim 12 identified in the previous office action, and correctly argues that the amendment makes claim 9 and its dependents allowable. 
Applicant has amended claim 16 with the added feature of an anti-stiction layer that is discontinuous between adjoining bump features, and correctly argues that the amendment overcomes the art of record. 




Allowable Subject Matter
Claims 1-10, 12-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

As for claim 1,
The prior art does not teach that the anti-stiction layer has a greater height along outermost sidewalls of the anti-stiction layer than directly over a top of the bump feature  in combination with the other features of claim 1.
Claims 2-8 depend from claim 1 and carry the same novel feature.

As for claim  9,
The prior art does not teach or make obvious a MEMS device with a conductive layer disposed laterally and vertically between the bump feature and the anti-stiction layer.
Claims 10, 12-15 depend from claim 9 and carry the same novel feature.

As for claim 16, 
The prior art does not teach or make obvious ta MEMS device with an anti-stiction layer on adjacent bumps wherein the anti-stiction layer is discontinuous between the adjacent bumps.
Claim 17-21 depend from claim 16 and carry the same novel feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893